Citation Nr: 1732549	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-28 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1982 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has since been transferred to the Muskogee, Oklahoma RO.  

In May 2016, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

This case was remanded for further development in October 2016. 


FINDING OF FACT

PTSD is not manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent disabling for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2016)  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran appeals the denial of a rating higher than 70 percent for PTSD.  His disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

The General Rating Formula provides a 70 percent rating for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
In assessing the evidence of record, it is important to note that the global assessment of functioning score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

After review of the record, the Board finds against the claim as the evidence to include VA examinations, outpatient treatment notes and private treatment records, does not justify an evaluation higher than 70 percent disabling for the Veteran's service connected PTSD.  The most probative evidence establishes that while there clearly is occupational and social impairment, total occupational and social impairment has not been shown or more nearly shown as contemplated by the schedular criteria.  

Treatment notes from October 2011 show that the Veteran had been married to his wife for 5 years but had little social support outside of his wife and care providers. He had occasional contact with his sisters but was not close to them.  The Veteran had variable employment throughout his life.  Depression symptoms, avoidance of people, memory problems, and alcoholism made it difficult for him to hold a job for an extended period of time.  At the time of the evaluation, he was employed part-time in production.  However, he stated his memory problems made it extremely difficult for him to do well at work.  

During the January 2012 VA examination, the Veteran was shown to have PTSD symptoms of depressed mood, anxiety, suspiciousness, flattened effect, and suicidal ideation.  The VA examiner determined that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In May 2013, Dr. E.R. found that the Veteran had severe PTSD and major depression, which caused him significant difficulty interacting with other people. The Veteran's PTSD also caused limited "residual functionality."  Dr. E.R. opined that the Veteran's PTSD rendered him unable to work.  

The Veteran received in patient treatment for PTSD in August 2013.  He was having bad dreams, verbal fights with his spouse, worsening of nightmares, increased depression, suicidal ideations and decreased appetite.  He had an admission GAF score of 50 and discharge GAF score of 60.  His mental status examinations showed him to have no deficits in speech or thought process.

In the May 2015 VA examination, the Veteran reported that he had a temporary job in 2010 for about 4 months, but had not been employed since 2011.  He had nightmares 3 to 4 times per month.  His PTSD symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and, difficulty in adapting to stressful circumstances.  The Veteran's PTSD was found to be productive of occupational and social impairment with reduced reliability and productivity. 

During the May 2016 hearing, the Veteran testified that he had suicidal ideation 3 to 4 times per week and had difficulty leaving his house.  His wife also testified that he had trouble having a coherent conversation and that he only showered and changed his clothes once per week.  He required her to remind him to complete basic hygiene.  The Veteran's wife stated that she slept in a separate bedroom because the Veteran frequently had violent nightmares.

A June 2016 VA mental health consultation included the Veteran's description of prolonged periods of sustained dysphoric mood and anhedonia.  He struggled with neuro-vegetative symptoms of mood disorder including chronic and progressive fatigue, diminished concentration, and memory problems.  He denied episodes of confusion and there was no evidence of fluctuation of his mental status.  He was well-groomed wearing casual attire, fully oriented with intact memory, and had average concentration.  There were no deficits of speech, thought process or thought content.  There were similar findings in April 2016.

The July 2016 VA examiner found that the Veteran's PTSD resulted in total occupational and social impairment.  The examiner noted that the Veteran lacked social interaction and was unable to leave the house but for brief periods of two hours.  He found that the Veteran's symptoms included gross impairment in thought processes or communication, disorientation to time or place, neglect of personal appearance and hygiene, spatial disorientation, and an inability to establish and maintain effective relationships.  

A September 2016 VA clinic record included the Veteran's report of periods of dysphoria with a recent episode of fleeting and transient suicidal thoughts which quickly resolved.  He described a "low grade" depression, but had been sleeping an average of 8 hours of restful sleep with occasional nightmares.  There was no evidence of psychosis, hypomania, mania, or self-injurious behavior.  His spouse assisted with medication.  He was well-groomed wearing casual attire.  There were no deficits of speech, thought process or thought content.  He was fully oriented.

The October 2016 VA examiner, however, found that the Veteran's PTSD symptoms resulted in at most occupational and social impairment with reduced reliability and productivity.  During the examination, he reported a 10 year marriage and described his union as "ok."  The VA examiner found there were symptoms of chronic sleep impairment, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The most probative evidence is against a finding that the Veteran meets, or more closely approximates, the criteria for total occupational and social impairment for any time during the appeal period.  It is noted that the criteria for a 100 percent disability rating under Diagnostic Code 9411 require both total occupational and social impairment; the criteria are conjunctive, not disjunctive; thus, both criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Board does not dispute that the Veteran's PTSD causes unemployability.  The July 2016 VA examiner found that the Veteran's PTSD resulted in total occupational and social impairment noting that the Veteran lacked social interaction and was unable to leave the house but for brief periods of two hours.  He found that the Veteran's symptoms included gross impairment in thought processes or communication, disorientation to time or place, neglect of personal appearance and hygiene, spatial disorientation, and an inability to establish and maintain effective relationships.  The Veteran and his spouse report neglect of personal appearance and hygiene, social isolation, incoherent conversations and need for assistance in medications.

However, the remainder of VA examinations and VA clinic records reflect intact thought process, communication, and orientation.  The Veteran was noted to be well-groomed.  Thus, the frequency, severity and duration of the impairment of thought process, communication, disorientation, neglect of personal appearance and hygiene, and spatial disorientation has not affected social and occupational functioning to the point of being "total."

In reaching this conclusion, the Board is mindful that the Veteran reported being separated from his wife during the May 2015 examination and that he had no friends.  The Board is also mindful that the July 2016 VA examiner found that the Veteran's PTSD resulted in total occupational and social impairment and that he had an inability to establish and maintain effective relationships.  

The Board notes, however, that in October 2011 the Veteran reported having a good marriage.  He reported having the support of his wife, sister and one friend in the January 2012 VA examination.  In July 2014, he stated that he did not socialize but he enjoyed getting out with his wife and three dogs.  It was also noted that he traveled extensively and enjoyed hiking.  In March 2015, the Veteran described him and his wife as "loners" but a good support system for each other.  During the May 2016 hearing, he and his wife indicated that they lived together and he reported an "ok" marriage during the December 2016 VA examination.   

The evidence shows that the Veteran has remained married for over 10 years and has described his marriage as "good" to "ok" throughout this appeal.  The above evidence demonstrates that he can maintain some effective relationships and that he does not have total social impairment.

Additionally, for some periods during the appeal period, the Veteran showed the ability to perform some work albeit not substantially gainful work.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's global assessment of functioning score range from 45 to 60 which is indicative of moderate to serious symptoms.  This represents some residual occupational and social functioning which is less than "total."  In the view of the Board, the global assessments of functioning scores are consistent with symptoms due to PTSD and the assignment of no more than a 70 percent rating.
 
The Board finds that the Veteran and his spouse have been competent and credible when reporting his symptoms during this time.  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  As reflected in the clinic records, the Veteran himself has reported functioning which is less than total during the appeal period.  The medical and lay evidence as well as the global assessment of functioning score, however, establish that there is at most occupational and social impairment with deficiencies in most areas.  The manifestations, even when assumed to be credible, preponderate against evidence of total occupational and social impairment.  Although the Veteran reports suicidal ideation, panic attacks, isolation, persistent delusions or hallucinations (both audio and visual), and an intermittent inability to perform activities of daily life (to include maintenance of minimal personal hygiene), such symptoms do not warrant a 100 percent evaluation when the frequency, duration and severity of these symptoms are evaluated with all the other manifestations.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more.  Accordingly, a rating higher than 70 percent for PTSD is denied.  
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  



ORDER

Entitlement to a rating higher than 70 percent disabling for PTSD is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


